DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, and request for rejoinder upon allowance of the elected claims, in the reply filed on 17 September 2021 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 September 2021.

Specification
The specification is objected to because of informalities such as: it does not contain a section under the heading "Brief Description of the Drawings."
	The applicant is requested to review the application thoroughly and make all appropriate corrections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGurran et al. (WO 02/098959 A1).
	McGurran et al. is directed to a color-stable polymeric film including one or more dyes for color adjustment that may be applied to a base transparent substrate, such as a window or display device, to provide a neutral color tint (page 1, lines 7-15).  The neutral color tint is most preferably such that |a* + 1.5| and |b* +1.5| are each equal to or less than 1 (page 12, line 13), conditions that are only satisfied when both a* and b* are within the range of -0.5 to -2.5 (claim 7).  The film illustrated by box 124a in Figure 2 has a light transmission of about 90% and contains a blue dye and a small amount of red dye such that both a* and b* are within the range of -0.5 to -2.5 (page 13, lines 11-30).  
	Regarding claim 9, the limitation in the preamble directed to a "blister film" represents a statement of purpose or use since the body of the claim fully and intrinsically sets forth all the limitations of the claimed invention.  See MPEP 2111.02.  The courts have held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitations.  See MPEP 2114.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McGurran et al. (WO 02/098959 A1).
	McGurran et al. teach all the limitations of claims 5 and 6, as outlined above, except for specifying the wavelength of light absorbed by the dyes and the ratio of integrated absorptions of the dyes.
	However, since red and blue dyes are used to adjust the tint of the film to the desired neutral gray color (page 12, lines 19-29) and this neutral gray color exhibits a* and b* values within the range of the instant invention, one of ordinary skill in the art would expect the absorbing wavelengths and respective amounts of the dyes to inherently satisfy the limitations of claims 5 and 6.  Alternatively, since the dyes are used to adjust the color of the film, it would have required no more than routine experimentation and ordinary skill to determine suitable wavelengths and amounts of the dyes.  And since the color of the film (i.e. the a* and b* values) matches that of the instant invention, one of ordinary skill in the art would expect the results of such routine experimentation to result in films that satisfy the limitations of claims 5 and 6.


Claim Rejections - 35 USC § 103
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McGurran et al. (WO 02/098959 A1) in view of Nakayama et al. (US 2008/0158490 A1).
	McGurran et al. teach all the limitations of claims 7 and 8, as outlined above, except for the use of a vinyl chloride or vinylidene chloride polymer in the film.  However, McGurran et al. do teach that their optical body may be a polarizer (page 5, line 19-page 6, line 2) and can be formed of any thermoplastic polymer, with polyester cited as a suitable polymer (page 5, lines 8-9).
	Nakayama et al. is directed to an optical film that may be used as a polarizing plate (paragraph 0002).  The film is formed of a polymer such as a polyester, a vinyl chloride polymer, or a vinylidene chloride polymer (paragraph 0074).
	Nakayama et al. illustrate that polyesters, vinyl chloride polymers, and vinylidene chloride polymers are known in the art as functionally equivalent polymers for forming polarizers.  Therefore, because these polymers were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a vinyl chloride polymer or a vinylidene chloride polymer for the polyester of McGurran et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787